Citation Nr: 1215432	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  11-08 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1953 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, which-in pertinent part, denied the benefit sought on appeal.

The Veteran testified at a Board hearing in March 2012 before the undersigned Veterans Law Judge via video conference with the Veteran sitting at the local RO and the undersigned sitting at the Board's Central Offices in Washington, DC.  A transcript of the hearing testimony is of record and has been reviewed.  The Veteran submitted additional evidence for which he waived initial RO review and consideration.  


REMAND

At his Board hearing, the Veteran testified that he was a mechanic during his active service.  He related further that, while changing a flat tire on a 3/4-ton truck, he injured his back when he lifted the tire above his head.  The Veteran testified he was treated and placed on light duty for 10 days as a result.  He related that his back continued to bother him off and on to the present day.  In an April 2011 written statement, the Veteran asserted he was treated for seven to eight months, and his back was never the same.  Further, his post-service treatment for his symptoms included in-patient treatment in the 1970s at a private hospital.  The Veteran was unable to obtain the records associated with that treatment from the facility that treated him, as it went out of business.  See Transcript.  The Veteran's friend and 

former employee testified he remembered seeing the Veteran in the hospital, and that he was in traction.  Transcript, p. 9.

The Veteran's service treatment records are not available.  The April 1955 Report Of Medical Examination For Separation notes the Veteran's spine was assessed as normal.  Further, Block 73 reflects that the Veteran had no significant medical history.

The Board notes in passing that the Buddy Statement provided by Mr. R is not helpful, as it is entirely non-specific as to what type injury he purports to have witnessed the Veteran to have sustained.  The Board also notes it is inconsistent with the circumstances under which the Veteran claims he was injured.  Mr. R's statement notes the Veteran was injured during speed-march training.  Thus, the Board is constrained to reject it as unreliable and incredible.

The claims file contains extensive records of the Veteran's private physician that cover the period of the 1990s to 2008, which the RO obtained in September 2010.  These records note complaints of low back pain in October 1997 that the Veteran reported had been off and on for years.  He denied any recent injury, and neither is there a notation of a remote injury.  A January 2006 entry also notes low back pain.  The Veteran's specific complaint, however, was left hip pain that radiated down the left leg, and the entry notes the Veteran denied any known injury or trauma.  The Veteran reported he was very active with golfing, lifting tile, and wrestling a king sized mattress around the time of the onset of his pain.  The assessment was likely radicular pain from the low lumbar spine.  A hip x-ray was ordered, but there is no report of the results.  Most important is that there was no assessment of a low back disorder.  The Veteran was involved in an automobile accident in June 1994, but no back involvement is noted.  In September 2009 the Veteran reported low back pain secondary to a fall two weeks earlier.  Physical examination revealed no spine tenderness; range of motion was good, and straight leg raising was negative.

A March 2010 VA outpatient entry notes chronic low back pain, but examination revealed no pain or tenderness, and the Veteran's back was of normal curvature and mobility.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, the Veteran claims an injury to the back in service and that current back disability is related to active duty.  While there are current findings of low back pain, there is no showing of disability.  However, the persistent complaints of pain are sufficient to trigger the duty to assist to obtain an examination to determine if chronic back disability is present, and if so, whether it is related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician to determine the nature and etiology of any low back disability.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report must reflect that the claims folder was reviewed.  All appropriate testing should be performed.  The examiner should respond to the following:

For any chronic low back disability found, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to such period of active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service separation examination, post-service medical evidence, and lay statements of the Veteran (as summarized herein). 

2.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for low back disability.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


